UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:December 21, 2011 EAGLE FORD OIL AND GAS CORP. (Exact Name of Registrant as Specified in its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 000-51656 75-2990007 (Commission file number) (I.R.S. Employer Identification No.) 2951 Marina Bay Drive Suite 130-369 League City, Texas (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 5.02.DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. RESIGNATION OF OFFICER On December 15, 2011, Richard H. Adams tendered his resignation from Eagle Ford Oil & Gas Corp as Chief Financial Officer to be effective December 31, 2011. Mr. Adams will continue to serve as a Director on the Board of the Directors of the Corporation. APPOINTMENT OF CERTAIN OPFFICERS On January 1, 2012, N. Wilson Thomas will become interim Chief Financial Officer of the Corporation as approved by the Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. EAGLE FORD OIL AND GAS CORP Date:December 21, 2011 By:/s/ Paul Williams Paul Williams, CEO
